DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8, 20, 21, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,317,448 to Nobuhara.
Regarding claim 1, Nobuhara teaches a device (Fig. 7) comprising: a semiconductor substrate (n-type InP substrate 18); an optical attenuator (ATT) and an optical amplifier (AMP) provided on the semiconductor substrate; an input optical waveguide (left side of a waveguide layer 12 corresponding to the ATT) connected to the optical attenuator; and an output optical waveguide (right side of the waveguide layer 12 corresponding to the AMP) connected to the optical amplifier, wherein a gain of the optical amplifier decreases when an intensity of light incident on the optical amplifier increases (the intensity of the input optical beam increases, the characteristic curve shifts from the curve G1 to G3 having gradually longer characteristic wavelength and lower gain, see at least Fig. 5 and description), wherein first input light incident on the optical attenuator through the input optical waveguide is output as first output light through the output optical waveguide, and second input light incident on the optical amplifier through the output optical waveguide is output as second output light through the input optical waveguide (function is inherent to the waveguide layer 12).
With regard on the language on light output intensities, since the device taught by Nobuhara meets the physical limitations claimed and appear patentably indistinguishable, the discovery of a previously unappreciated property or of a scientific explanation for the prior art’s functioning, including that of output intensities as claimed, does not render the prior art patentably new to the discoverer. Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Regarding claim 2, Nobuhara further teaches each of the optical attenuator and the optical amplifier includes a semiconductor material having a direct bandgap, e.g., an active layer 11 of undoped InGaAsP and an absorption layer 11a of undoped InGaAsP.
Regarding claim 4, Nobuhara further teaches a waveguide layer (12) provided on the semiconductor substrate, wherein the input optical waveguide (on ATT side) and the output optical waveguide (on AMP side) are included in the waveguide layer, and wherein the optical attenuator and the optical amplifier are provided on the waveguide layer (Fig. 7).
Regarding claim 5, Nobuhara further teaches the input optical waveguide and the output optical waveguide continuously extend in the waveguide layer in a traveling direction of light (Fig. 7).
Regarding claim 8, Nobuhara further teaches the semiconductor substrate comprises a semiconductor layer and a dielectric layer that is provided over a partial area of an upper surface of the semiconductor layer in a traveling direction of light, and wherein the dielectric layer faces the optical attenuator and the optical amplifier in a region between the semiconductor layer and the waveguide layer.
Regarding claim 20 and the language on light output intensities, since the device taught by Nobuhara meets the physical limitations claimed and appear patentably indistinguishable, the discovery of a previously unappreciated property or of a scientific explanation for the prior art’s functioning, including that of output intensities as claimed, does not render the prior art patentably new to the discoverer. Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 21, Nobuhara teaches a device for receiving an optical input and transmitting an optical output (Fig. 7) comprising: a semiconductor substrate (n-type InP substrate 18); an optical attenuator (ATT) and an optical amplifier (AMP) provided on the semiconductor substrate; an input optical waveguide (left side of a waveguide layer 12 corresponding to the ATT) connected to the optical attenuator; and an output optical waveguide (right side of the waveguide layer 12 corresponding to the AMP) connected to the optical amplifier, wherein a gain of the optical amplifier decreases when an intensity of light incident on the optical amplifier increases (the intensity of the input optical beam increases, the characteristic curve shifts from the curve G1 to G3 having gradually longer characteristic wavelength and lower gain, see at least Fig. 5 and description), wherein first input light incident on the optical attenuator through the input optical waveguide is output as first output light through the output optical waveguide, and second input light incident on the optical amplifier through the output optical waveguide is output as second output light through the input optical waveguide (function is inherent to the waveguide layer 12).
With regard on the language on an optical isolator and light output intensities, since the device taught by Nobuhara meets the physical limitations claimed and appear patentably indistinguishable, the discovery of a previously unappreciated property or of a scientific explanation for the prior art’s functioning, including that of output intensities or the isolation function as claimed, does not render the prior art patentably new to the discoverer. Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Regarding claim 24, Nobuhara teaches a device (Fig. 7) comprising: a semiconductor substrate (n-type InP substrate 18); an optical attenuator (ATT) and an optical amplifier (AMP) provided on the semiconductor substrate; an input optical waveguide (left side of a waveguide layer 12 corresponding to the ATT) connected to the optical attenuator; and an output optical waveguide (right side of the waveguide layer 12 corresponding to the AMP) connected to the optical amplifier, wherein a gain of the optical amplifier decreases when an intensity of light incident on the optical amplifier increases (the intensity of the input optical beam increases, the characteristic curve shifts from the curve G1 to G3 having gradually longer characteristic wavelength and lower gain, see at least Fig. 5 and description),
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuhara in view of U.S. PGPub 2019/0227150 by Shin et al.
Regarding claim 22, Nobuhara teaches a laser amplifying device for receiving an optical input and transmitting an optical output (Fig. 7) comprising: a semiconductor substrate (n-type InP substrate 18); an optical attenuator (ATT) and an optical amplifier (AMP) provided on the semiconductor substrate; an input optical waveguide (left side of a waveguide layer 12 corresponding to the ATT) connected to the optical attenuator; and an output optical waveguide (right side of the waveguide layer 12 corresponding to the AMP) connected to the optical amplifier, wherein a gain of the optical amplifier decreases when an intensity of light incident on the optical amplifier increases (the intensity of the input optical beam increases, the characteristic curve shifts from the curve G1 to G3 having gradually longer characteristic wavelength and lower gain, see at least Fig. 5 and description), wherein first input light incident on the optical attenuator through the input optical waveguide is output as first output light through the output optical waveguide, and second input light incident on the optical amplifier through the output optical waveguide is output as second output light through the input optical waveguide (function is inherent to the waveguide layer 12).
With regard on the language on an optical isolator and light output intensities, since the device taught by Nobuhara meets the physical limitations claimed and appear patentably indistinguishable, the discovery of a previously unappreciated property or of a scientific explanation for the prior art’s functioning, including that of output intensities or the isolation function as claimed, does not render the prior art patentably new to the discoverer. Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Nobuhara does not teach using the laser amplifying device (Fig. 12) with a light source, a photodetector and an antenna as parts of a laser ranging apparatus.  Shin teaches a bi-directional optical integrated circuit device that can be used for ranging (e.g., LiDAR system 400) comprising a light source (laser light source 202); a photodetector (optical receiver 214); an antenna (208) connected to the light source and the photodetector, the antenna being configured to receive light from the outside (light received by the antenna 208 from the surrounding environment may be amplified in the optical amplifier 226 and may be received by the bi-directional optical device 204e through the second waveguide 228, [0070]); and an optical isolator (224) connected between the light source and the antenna, the optical isolator being configured to transmit light in a direction from the light source to the antenna (Light emitted from the laser light source 202 may pass through the isolator 224, may be amplified through the optical amplifier 226, and may be transmitted to the antenna 208 through the third waveguide 229. [0068]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the semiconductor laser amplifier device of Nobuhara as part of the isolator the bi-directional optical integrated circuit suggested by Shin allowing a low cost and in a small scale manufacture.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nobuhara teaches depletion of carriers occurs in the active layer along with the amplification of the optical beam but not a carrier density of the semiconductor material being less or more than the transparency carrier density as claimed, no further relevant prior art is available to teach or suggest these features, when considered in view of the rest of the limitations of the base and intervening claims.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Relevant prior art fails to teach or suggest the input optical waveguide and the output optical waveguide are spaced apart from each other, wherein the input optical waveguide has a tapered end provided under the optical attenuator, and wherein the output optical waveguide has a tapered end provided under the optical amplifier, when considered in view of the rest of the limitations of the base and intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Relevant prior art fails to teach or suggest the semiconductor substrate comprises a semiconductor layer and a dielectric layer that is provided over an entire area of an upper surface of the semiconductor layer, when considered in view of the rest of the limitations of the base and intervening claims.
Claims 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Relevant prior art fails to teach or suggest a first contact layer, on which a gain material layer, a clad semiconductor layer, and a second contact layer are sequentially stacked, when considered in view of the rest of the limitations of the base and intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Relevant prior art fails to teach or suggest second optical amplifier and attenuator alternately arranged with the first amplifier and attenuator in the manner claimed, when considered in view with the rest of the limitations of the base claim. 
Claim 23 is allowed.  Prior art of record fails to teach an optical communication system comprising first and second optical isolators connected to a waveguide, which links two communication terminals in the manner claimed, when considered in view of the rest of the limitations of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP6980345 discloses an amplifier having a saturable absorber area SA and a gain-clamped optical amplifier area GCOA.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883